Title: From Thomas Boylston Adams to Ebenezer Francis Thayer, 12 November 1818
From: Adams, Thomas Boylston
To: Thayer, Ebenezer Francis


				
					Dear Sir.
					Quincy November 12th: 1818.
				
				I have received a few more returns from the war Department, of Certificates for pension. Among others, one for old Mr Amos Thayer and one for Mr Solomon Thayer; I saw Dr Wild—one of your Selectmen on Tuesday and informed him as to Mr: Amos Thayer. He promised to call and take the Certificate, and when he does, I wish to know what compensation I shall demand for your services, in taking his original examination and subsequent deposition. Also in the Cornets case, for taking a deposition. So  many of the applicants which first came before me have failed to obtain their certificates that unless those who have obtained pay us for our trouble we Shall never get our quantum meruit, in this world. I shall tax therefore in Some cases of extraordinary services—extra—fees, and in each of the above cases, I shall demand Eight Dollars, Five of which I think due to you; Three for Amos Thayer’s & Two for the Cornet’s, and will pay you when I get it. Stephen Cheesman had drawn from the third of April, and Jacob Hayden from the 1st: October; Cheesman will receive Five months pay, and Hayden, Five months, one to draw on the 4th September last, and the other on the 4th March next. Hayden’s declaration was among the last which I have sent, but it was supported by good Witnesses—viz his brother Levi & St Ichabod Holbrook—Silas Lovell’s declaration is returned with this indorsement viz—”cannot be admitted without a more explicit statement of services. What Regiments did Captain’s Wales & Johnson belong to?” This omission must be Supplied, either by Lovell himself or some one or two disinterested witnesses, whose deposition must be sworn to before me, but can be taken by you, if you please—Lovell had better come before me again; he served the 8 months in Capt: John Vinton’s company. Col. Paul D Sargent’s Regiment; Afterwards in Capt Jacob Wales’s company, and after that nine months in Captain Johnsons Company, but in What Regiment he did not state. I have no doubt his case can be made clear—James Penniman’s case Still lags behind, though I think him better fortified than most of the applicants, if he dont lie Some. He seemed to remember a good deal more than he ever knew, as I thought, but I have taken a deal of trouble for him. It is unaccountable to me, why the returns are made in this desultory manner. In the case of Amos Thayer & the Cornet’s I wrote very pathetically to the Secy of War and certified to his heart’s content—I think it had an effect.I will thank you to give notice to Such as I have mentioned, who have need of further evidence that I can attend on them only this week, or after Plymouth Court, which is next week—I am, dear Sir, with esteem / Your Obedt Servt
				
					Thomas B Adams.
				
				
					PS. If you think I have made a fair estimate of your trouble in the two cases I have mentioned, you may make a bill against them and send it to me, as soon as you can—
				
			